— Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered April 4, 1975, convicting him of criminal sale of a dangerous drug in the third degree, after a nonjury trial, and imposing sentence. Judgment affirmed and case remitted to the Supreme Court, Kings County, for proceedings to direct defendant to surrender himself to said court in order that execution of the judgment be commenced or resumed (CPL 460.50, subd 5). We find defendant’s guilt to have been established beyond a reasonable doubt.. We have examined defendant’s *913remaining arguments and find them to have no merit. Latham, Acting P. J., Cohalan, Margett, Brennan and Munder, JJ., concur.